Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohara (US 2013/0139936 A1).
Regarding claim 1, Ohara teaches a pneumatic tire (Para. [0025]) comprising a first land portion (Fig. 2, Ref. Num. 36) that projects to an outer side in a tire width direction and extends over the entire tire circumferential direction. The base height level of 36 extends across the entire circumferential length of the tire and is projected from the base sidewall due to grooves 46 and 48 on either side. Ohara also teaches a plurality of second land portions (Fig. 2, Ref. Num. 40) that are provided in a central portion of the first land portion (Fig. 2, Ref. Num. 36) that project to an outer side in the tire width direction, extend in the tire circumferential direction, and are disposed from one another in the tire circumferential direction.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Zimmer et al. (US 2006/0032569 A1).
Regarding claim 1, Zimmer teaches a pneumatic tire (Para. [0013]) comprising a first land portion (Fig 1, Ref. Num. 2) that is provided on a sidewall portion and projects to an outer side in a tire width direction (the marking may be formed on a sidewall surface that is raised from the surroundings (Para. [0046]; Fig. 2A, Ref. Num. 6A, Para. [0054])) and extends in a tire circumferential direction. Zimmer doesn’t explicitly teach that the first land portions extends over the entire tire circumferential direction; however, it would have been obvious to one of ordinary skill in the art to make the first land portion extend across the entire tire circumferential direction as figure 1 shows the first land portion extending past the lettering and one skilled in the art would have found it obvious to continue the band around the rest of the circumferential length of the tire so lettering could be placed on different areas of the sidewall. Zimmer also teaches that a plurality of second land portions are provided (Fig. 1, Ref. Num. 4) in a central portion of the first land portion, project to an outer side in the tire width direction (Fig. 2A, Ref. Num. 4), and are disposed apart from each other in the tire circumferential direction. 
Claim Rejections - 35 USC § 103
Claims 2, 3, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Zimmer et al. (US 2006/0032569 A1) as applied to claim 1 above, and further in view of Jaroslav (CH 702363, with English Machine Translation).
Regarding claim 2, Zimmer does not teach that the first land portion is provided in the radial upper half of the tire.
In an analogous art, Jaroslav teaches a tire where the display markings of the tire (which would include the first land portion) are provided in the upper third of the sidewall of the tire in the radial direction (Fig. 2, Ref. Num. 11, 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Zimmer with Jaroslav to have the display markings of the tire be found in the upper third of the tire sidewall in the radial direction. This modification will make it easier to read the display markings while the ire is mounted to the vehicle (Jaroslav, Para. [0013]).
Regarding claims 3 and 7, Zimmer in view of Jaroslav teaches that the display markings (which include both the first and second land portions) should be provided in the upper third of the sidewall of the tire. That would mean at most, the tire radial dimension of the first land portion would be 33% of the tire cross-sectional height. Zimmer in view of Jaroslav does not expressly disclose a value of 20% or more and 40% or less; however, it would have been obvious to a person of ordinary skill in the art to configure the radial height of the first land portion within the claimed range since Zimmer in view of Jaroslav discloses the radial height of the first land portion as no greater than 33% of the tire radial height, said range overlapping the claimed range.
Claims 4, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Zimmer et al. (US 2006/0032569 A1) as applied to claims 1, 2, and 3 above, and further in view of Jaroslav (CH 702363) and Kudo (US 2013/0068362 A1).
Regarding claims 4, 8, and 9, Zimmer does not teach the radial height of the second land portions relative to the height of the first land portions; however, Jaroslav teaches that the display markings are located in the top third of the tire (Fig. 2, Ref. Num. 11) so the maximum radial height of the first land portion is 33% of the tire cross-sectional height.
In an analogous art, Kudo teaches that the radial height (Fig. 1, Ref. Num. Ha) of embossed marks (letters) (Fig. 2, Ref. Num. 9) is between 10% and 25% of the tire cross-sectional height (Para. [0045]). Using the height of the first land portion as 33% of the tire cross-sectional height and the height of the second land portions (letters) as between 10% and 25%, you will find that the radial height of the second land portions is between 30% and 75% of the radial height of the first land portions. Zimmer in view of Jaroslav and Kudo does not expressly disclose a value of 50% or more and 80% or less; however, it would have been obvious to a person of ordinary skill in the art to configure the radial height of the second land portions relative to the first land portion within the claimed range since Zimmer in view of Jaroslav and Kubo discloses the to the first land portion as between 30% and 75%, said range overlapping the claimed range.
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Zimmer and Jaroslav with Kubo to have the radial height of the second land portions be between 10% and 25% of the tire cross-sectional height. This modification will lower the probability of cracks forming while allowing the marks to be visible (Kubo, Para. [0045]).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Zimmer et al. (US 2006/0032569 A1) as applied to claim 1 above, and further in view of Nakajima (US 2019/0291516 A1).
Regarding claim 5, Zimmer does not teach the projection height of the second land portion relative to the first land portion.
In an analogous art, Nakajima teaches a tire with a base portion (first land portion) (Fig. 1, Ref. Num. 5) and letters (second land portions) projecting from that base portion (Fig. 1, Ref. Num. 4) where the height of the second land portions is not constant and projects to a maximum value of Hx (Fig. 3b, Ref. Num. Hx). The value of Hx is larger than the projecting height of the first land portion (Para. [0032]). Zimmer does not expressly disclose a value of 100% or more and 400% or less; however, it would have been obvious to a person of ordinary skill in the art to configure the projection height of the second land portion relative to the first land portion within the claimed range since Nakajima discloses the projection height of the second land portion as greater than the projection height of the first land portion (Para. [0032]), said range overlapping the claimed range.
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Zimmer with Nakajima in order to have the second land portions project at a variable height that is larger than the projection height of the first land portion. This modification will increase legibility of the letters (Para. [0032]).
Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ohara (US 2013/0139936 A1) as applied to claim 1 above, and further in view of Nishikawa (US 2019/0077199 A1).
Regarding claim 6, Ohara does not teach a connecting portion that connects two of the second land portions.
In an analogous art, Nishikawa teaches a tire with land portions (Fig. 2, Ref. Num. 4) that have connecting portions (Fig. 2, Ref. Num. 5) connecting all of the protruding land portions to one another.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Ohara with Nishikawa in order to have the second land areas connected by annular projections (connecting portions). This modification will form more edge components to improve traction on off-road terrain (Nishikawa; (Para. [0061]).
Regarding claim 13, Ohara in view of Nishikawa teaches that the connecting portion (Nishikawa; Fig. 2, Ref. Num. 5) has a projection height which is the same as the second land portion (Fig. 2, Ref. Num. 4).
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Zimmer et al. (US 2006/0032569 A1) in view of Jaroslav (CH 702363) as applied to claims 2 and 3 above, and further in view of Nakajima (US 2019/0291516 A1).
Regarding claims 10 and 11, Zimmer in view of Jaroslav does not teach the projection height of the second land portion relative to the first land portion.
In an analogous art, Nakajima teaches a tire with a base portion (first land portion) (Fig. 1, Ref. Num. 5) and letters (second land portions) projecting from that base portion (Fig. 1, Ref. Num. 4) where the height of the second land portions is not constant and projects to a maximum value of Hx (Fig. 3b, Ref. Num. Hx). The value of Hx is larger than the projecting height of the first land portion (Para. [0032]). Zimmer does not expressly disclose a value of 100% or more and 400% or less; however, it would have been obvious to a person of ordinary skill in the art to configure the projection height of the second land portion relative to the first land portion within the claimed range since Nakajima discloses the projection height of the second land portion as greater than the projection height of the first land portion (Para. [0032]), said range overlapping the claimed range.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Zimmer and Jaroslav with Nakajima in order to have the second land portions project at a variable height that is larger than the projection height of the first land portion. This modification will increase legibility of the letters (Para. [0032]).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Zimmer et al. (US 2006/0032569 A1) in view of Jaroslav (CH 702363) and Kudo (US 2013/0068362 A1) as applied to claim 4 above, and further in view of Nakajima (US 2019/0291516 A1).
Regarding claim 12, Zimmer in view of Jaroslav and Kudo does not teach the projection height of the second land portion relative to the first land portion.
In an analogous art, Nakajima teaches a tire with a base portion (first land portion) (Fig. 1, Ref. Num. 5) and letters (second land portions) projecting from that base portion (Fig. 1, Ref. Num. 4) where the height of the second land portions is not constant and projects to a maximum value of Hx (Fig. 3b, Ref. Num. Hx). The value of Hx is larger than the projecting height of the first land portion (Para. [0032]). Zimmer does not expressly disclose a value of 100% or more and 400% or less; however, it would have been obvious to a person of ordinary skill in the art to configure the projection height of the second land portion relative to the first land portion within the claimed range since Nakajima discloses the projection height of the second land portion as greater than the projection height of the first land portion (Para. [0032]), said range overlapping the claimed range.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Zimmer, Jaroslav, and Kudo with Nakajima in order to have the second land portions project at a variable height that is larger than the projection height of the first land portion. This modification will increase legibility of the letters (Para. [0032]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J WEILER whose telephone number is (571)272-2664. The examiner can normally be reached M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/N.J.W./Examiner, Art Unit 1749                                                                                                                                                                                                        


/ROBERT C DYE/Primary Examiner, Art Unit 1749